PER CURIAM.
David Martinez-Montiel, a citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from the decision of an immigration judge to deny withholding of removal.2 After careful consideration, we conclude that substantial evidence supports the decision. See Davila-Mejia v. Mukasey, 531 F.3d 624, 627 (8th Cir.2008). The petition is denied. See 8th Cir. R. 47B.

. The untimeliness of the related asylum application is not an issue before us.